Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  140811 & (59)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  QUALITY MANUFACTURING, INC.,                                                                            Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 140811
                                                                   COA: 286491
                                                                   Genesee CC: 04-079512-CZ
  BRIAN D. MANN, BRIAN D. MANN, JR. and
  QUALITY WAY PRODUCTS, L.L.C.,
            Defendants-Appellees,
  and
  BRIAN D. MANN,
            Counter-Plaintiff,
  v
  QUALITY MANUFACTURING, INC.,
           Counter-Defendant,
  and
  BRIAN D. MANN,
            Third Party Plaintiff-Appellee,
  v
  JAMES E. KIRBY,
             Third Party Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for extension of time to file a reply brief is
  GRANTED. The application for leave to appeal the December 15, 2009 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2011                       _________________________________________
         0228                                                                 Clerk